IN THE SUPREME COURT OF THE STATE OF NEVADA


                KENNETH PATTON,                                          No. 85174
                                  Appellant,
                              vs.
                THE NEVADA BOARD OF PAROLE                               FILE
                COMMISSIONERS; CHRISTOPHER
                                                                          SEP 11 2022
                DERICCO, COM.; SUSAN JACKSON,
                COM.; AND ADAM ENDEL, COM.,                              ELIZABE   A. BROWN
                                                                                      ME
                                   Respondents.

                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal. Eighth Judicial District Court, Clark
                County; Susan Johnson, Judge.
                            Appellant   challenges an order denying his motion                for

                appointment of counsel, denying his motion for transport or alternative
                appearance, and denying his motion to extend his prison copy work limit.
                This court has jurisdiction to consider an appeal only when the appeal is
                authorized by statute or court rule. Taylor Constr. Co. v. Hilton Hotels, 100
                Nev. 207, 678 P.2d 1152 (1984); Castillo v. State, 106 Nev. 349, 352, 792
                P.2d 1133, 1135 (1990) (holding the appellate court lacks jurisdiction where
                no statute or court rule authorizes the appeal). No statute or court rule
                provides for an appeal from the order challenged by appellant. See NRAP
                3A(b). Accordingly, this court
                            ORDERS this appeal DISMISSED.
                                                 a


                                                                    J.
                                        Silver




SUPREME COURT   Cadish                                     Pickering
     OF
   NEVADA
                 cc:   Hon. Susan Johnson, District Judge
                       Kenneth Patton
                       Attorney General/Carson City
                       Attorney General/Las Vegas
                       Eighth District Court Clerk




 SUPREME COURT

          OF
       NEVA0A



gi   1 ,,I7A
                                                    2